Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 21-38 are presented for examination and claims 1-20 are cancelled.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/21 has been entered.
Response to Amendment/Response to Arguments
3.	Applicant canceled the previous claims 1-20 and added a new claims 21-38. As the result the previous rejection has been withdrawn and a new rejection has been made in its place. 
Applicant has argued that the reference of prior art to Tamaki’s sensor data is sorting before the data is determined. However, examiner disagrees since Fig. 2, stepS7 shows that determining the sensors data if it is a normal or abnormal signal and grouping the sensors data based on the determination. 
 Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamaki (US 2013/0132000).
Regarding claims 21 and 28-29, Tamaki discloses:  
at least one memory (element 5) configured to store instructions  and  at least one processor (element 4) configured to execute the instructions ([0038]) to:
receiving, a plurality of measured values, relating to target system, from a plurality of sensors ([0037], transmit a measured value, by the sensor, to the abnormality monitoring-diagnosing device 100);
determining whether each of a plurality of measured values is normal or abnormal  (Fig. 2, step S7,  checking if the abnormality found or not); 
clustering the plurality of sensors into a plurality of groups, depending on the determining result  ([0052], [0053], Fig. 2, step S7, sorts the data items of the sensor data into a plurality of, e.g., p number, groups);


Regarding claims 22, 30 and 36, Tamaki discloses 
 determining hierarchical relationships among the plurality of groups, based on a time series of the received plurality of measured values (Fig. 5A, 5B, Fig. 6,[0086],  grouping the sensor data value based the time series in the hierarch,  sensor data are sorted in the monitoring-target apparatus 8 in a hierarchal manner
outputting, to the display device, information indicating the determined hierarchical relationships among groups ([0045]-[0046], [00127], the monitoring-diagnosing information output process unit 4 causes the display unit 41 to display the obtained result) and [0095] The CPU sets a cluster hierarchy threshold 84 in the obtained dendrogram 83, divides the dendrogram 83 into cluster structures by the number of equal to or smaller than the cluster hierarchy threshold 84, and groups the data items SS11 to SS33 based on divided dendrograms 85).; and
and outputting, to the display device, the at least one abnormal sensor associated with at least one symbol for differentiating groups (Fig. 11, Fig. 12, Build link model when abnormality detected and link model between data items and between groups built through a link-model building process).
Regarding claims 23, 31 and 37, Tamaki discloses in clustering said determined abnormal sensors belong to any of a plurality of groups, based on time when the abnormal value is detected ([0129]-[0130], an appropriate abnormality determination criterion can be set for each condition mode. Moreover, the data item for identifying the sensor data is sorted into a group, and thus the appropriate 
Regarding claims 24, 32 and 38, Tamaki discloses outputting, to the display device, the at least one symbol superimposed on a diagram indicating the target system ([0086], the data item SSij is taken as identification information of the sensor data output by the sensor 81 (#ij) attached to the component Pij, and when the BOM 82, i.e., the inclusion relations for the monitoring-target apparatus 8, the modules M1 to M3, and the components P11 to P33 are given, the CPU can easily sort the data item SSij into  a group of G1 to G3 corresponding to the modules M1 to M3). 
Regarding claims 25 and 33, Tamaki discloses the symbol is capable of distinguishing before/after abnormality starting time estimated with a group to which at least one sensor determined abnormal corresponding to a relevant symbol(s) belongs (Abstract, [0003], [0004], [0017],  a data-item group sorting process of sorting data items identifying the time-series physical quantities of the plurality of components into a plurality of groups and an abnormality determining process of determining an abnormality for each sorted group based on the time-series physical quantity of the component identified by the data item belonging to that group. An abnormality cause using link models before and after an abnormality is detected built based on a correlation coefficient between two pieces of sensor data in each group).
 	Regarding claims 26 and 34, Tamaki discloses information indicating range of abnormality time estimated with respective groups ([0045]-[0046], Fig. 4A & B, [0045] The monitoring-diagnosing information output process unit 4 displays the sensor data obtained and indicating an abnormal behavior and information on the component diagnosed as defective in a time the time-series, etc., on a display unit 41).
Regarding claims 27 and 35, Tamaki discloses displaying time series data for degree of abnormality of the target system and  information indicating respective groups in a time range in which 
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 
Conclusion
6.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maeda et al. (US-2011/0191076-A1) discloses an anomaly detection method and system capable of constructing determination condition rules of anomaly detection from case-based anomaly detection by way of multivariate analysis of a multi-dimensional sensor signal, applying the rules to design-based anomaly detection of individual sensor signals, and also appropriately executing setting and control of threshold values for highly sensitive, early, and clearly visible detection of anomalies.
Matsushita et al. (US 2008/00048231 A1) discloses a defect detection system includes a data acquiring section that acquires time series data of device parameter of each manufacturing device including an exposure device, and information on defect distribution in an area with a size smaller than a chip area size, a pattern classifying section that assembles the information on the defect distribution in units of shot or chip areas, and classifies the distributions to a defect pattern.
Dupont et al. (US 2012/0137367 A1) discloses a continuous anomaly detection and collecting data, processing and categorizing a plurality of events, continuously clustering the plurality of events, continuously model building for behavior and information analysis, analyzing behavior and information based on a holistic model, detecting anomalies in the data, displaying an animated and interactive visualization of a behavioral model, and displaying an animated and interactive visualization of the detected anomalies.
Teh et al. (US 2006/0082763 A1) discloses assigning individual defects detected on the specimen to defect groups based on one or more characteristics of the individual defects and displaying information about the defect groups to a user.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119